Electronically Submitted
                                                                                         6/20/2016 11:45:24 AM
                                                                                      Gregg County District Clerk
                                                                                      By: Kindell Whitley ,deputy



                                     CAUSE NO. 43,727-B

THE STATE OF TEXAS                            §      IN THE DISTRICT COURT
                                                                            FILED IN
                                              §                      6th COURT OF APPEALS
VS.                                           §      OF GREGG COUNTY,  TEXARKANA,
                                                                          TEXAS TEXAS
                                              §                      6/22/2016 8:51:10 AM
GANELLE LEATRICE CLARK                        §                          DEBBIE AUTREY
                                                     124TH JUDICIAL DISTRICT
                                                                             Clerk
                                    NOTICE OF APPEAL

TO THE HONORABLE COURT:

       Notice is hereby given that the Defendant, GANELLE LEATRICE CLARK, appeals this case

to the Sixth Court of Appeals in Texarkana.

                                              Respectfully submitted,

                                              THE LAW OFFICE OF JONATHAN WHARTON
                                              P.O. Box 3585
                                              Longview, TX 75606
                                              Tel. (430) 558-0053
                                              Fax (903) 900-4727
                                              E-mail: jonwhartonlaw@gmail.com


                                              BY:     /s/ Jonathan Wharton
                                                     JONATHAN WHARTON
                                                     STATE BAR NO. 24075764
                                                     ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served on the
District Attorney’s Office of Gregg County, counsel for appellee, on this the ______ 20    day of
  June
___________, 2016.

                                                         /s/ Jonathan Wharton
                                                        JONATHAN WHARTON
                                                                                                    Electronically Submitted
                                                                                                      5/20/2016 2:40:06 PM
                                                                                                 Gregg County District Clerk
                                                                                                   By: Britnie Minor ,deputy



                                          CAUSE NO. 43,727-B

THE STATE OF TEXAS                                 §         IN THE DISTRICT COURT
                                                   §
VS.                                                §         OF GREGG COUNTY, TEXAS
                                                   §
GANELLE LEATRICE CLARK                             §         124TH JUDICIAL DISTRICT

                                     MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW GANELLE LEATRICE CLARK, Defendant, and moves the court to grant her

a new trial for the following reasons:

                                                       I.

        The Defendant pled guilty to the state jail felony offense of possession of a controlled substance

and was placed on a deferred adjudication. On April 28, 2016, she was adjudicated guilty and sentenced

to twelve months confinement in the state jail. She has no previous convictions, and her adjudication was

based on failure to comply with the requirements of probation, not any new offense or drug use.

                                                       II.

        The prosecution argued for a substantial prison sentence on the premise that the Defendant is a

drug user in denial. The Defendant has been drug tested periodically for work, though, and those tests will

show that she is not a drug user. The test results are not in her possession but are in the possession of third

parties. That newly-discovered evidence is grounds for a new trial. It was also ineffective assistance of

her trial counsel to fail to present that material evidence to the Court.

        WHEREFORE, PREMISES CONSIDERED: Defendant requests that this Court grant her

a new trial in this case.

                                                   Respectfully submitted,
                                               By:      /s/ Jonathan Wharton
                                                       ______________________________
                                                       JONATHAN WHARTON
                                                       Attorney for Defendant
                                                       State Bar No. 24075764
                                                       P.O. Box 3585
                                                       Longview, TX 75606
                                                       Tel. 430-558-0053
                                                       Fax 903-900-4727

       CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of the foregoing document was served on the District
Attorney's Office, Gregg County Courthouse, 101 E. Methvin, Suite 333, Longview, TX 75605, on this
       19
the ________                 May
                day of _________________,       2016.
                                                /s/ Jonathan Wharton
                                               _____________________________
                                               JONATHAN WHARTON
                                                                                               Electronically Submitted
                                                                                                 5/20/2016 2:40:52 PM
                                                                                            Gregg County District Clerk
                                                                                              By: Britnie Minor ,deputy



                                       CAUSE NO. 43,727-B

THE STATE OF TEXAS                                §          IN THE DISTRICT COURT
                                                  §
VS.                                               §          OF GREGG COUNTY, TEXAS
                                                  §
GANELLE LEATRICE CLARK                            §          124TH JUDICIAL DISTRICT

                               MOTION TO SET APPEAL BOND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW GANELLE LEATRICE CLARK, Defendant, and moves the court to set an

appeal bond in said cause for the following reasons:

                                                       I.

       The Defendant is incarcerated in the Gregg County Jail.

                                                      II.

       The Defendant pled guilty to the state jail felony offense of possession of a controlled substance

and was placed on a deferred adjudication. On April 28, 2016, she was adjudicated guilty and sentenced

to twelve months confinement in the state jail.

                                                      III.

       Pending an appeal from a felony sentence of less than ten years, the Defendant must remain

released on existing bail unless “there then exists good cause to believe that the defendant would not

appear when his conviction became final or is likely to commit another offense while on bail.” See Tex.

Code of Crim. Proc., Art. 44.04(c).

       WHEREFORE, PREMISES CONSIDERED: Defendant requests that this Court release the

Defendant on bail in an amount that is reasonable considering the charge and her circumstances.

                                                  Respectfully submitted,
                                                        /s/ Jonathan Wharton
                                               By:     ______________________________
                                                       JONATHAN WHARTON
                                                       Attorney for Defendant
                                                       State Bar No. 24075764
                                                       P.O. Box 3585
                                                       Longview, TX 75606
                                                       Tel. 430-558-0053
                                                       Fax 903-900-4727

       CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of the foregoing document was served on the District
Attorney's Office, Gregg County Courthouse, 101 E. Methvin, Suite 333, Longview, TX 75605, on this
      19
the ________                May
                day of _________________,       2016.

                                                /s/ Jonathan Wharton
                                               _____________________________
                                               JONATHAN WHARTON
                                                                                          Electronically Submitted
                                                                                          6/20/2016 11:50:47 AM
                                                                                       Gregg County District Clerk
                                                                                       By: Kindell Whitley ,deputy



                                     CAUSE NO. 43,727-B

THE STATE OF TEXAS                           §       IN THE DISTRICT COURT
                                             §
VS.                                          §       OF GREGG COUNTY, TEXAS
                                             §
GANELLE LEATRICE CLARK                       §       124TH JUDICIAL DISTRICT

                                DESIGNATION OF RECORD

TO THE HONORABLE COURT:

       COMES NOW GANELLE LEATRICE CLARK, Defendant in this case, and pursuant to

Tex. R. App. Pro. § 34.6(b), designates the following portions of the Reporter’s Record for appeal:

       The entirety of the hearing on April 28, 2015.

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that the

Court Reporter forward the aforementioned materials to the Sixth Court of Appeals in Texarkana.

                                             Respectfully submitted,

                                             THE LAW OFFICE OF JONATHAN WHARTON
                                             P.O. Box 3585
                                             Longview, TX 75606
                                             Tel. (430) 558-0053
                                             Fax (903) 900-4727
                                             E-mail: jonwhartonlaw@gmail.com
                                                     /s/ Jonathan Wharton
                                             BY:
                                                     JONATHAN WHARTON
                                                     STATE BAR NO. 24075764
                                                     ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served on the
District Attorney’s Office of Gregg County, counsel for appellee, on this the ____     20 day of
  June
___________,   2016.
                                                          /s/ Jonathan Wharton
                                                         JONATHAN WHARTON
                                                                                         Electronically Submitted
                                                                                           6/20/2016 3:09:06 PM
                                                                                      Gregg County District Clerk
                                                                                      By: Kindell Whitley ,deputy



                                     CAUSE NO. 43,727-B

THE STATE OF TEXAS                           §       IN THE DISTRICT COURT
                                             §
VS.                                          §       OF GREGG COUNTY, TEXAS
                                             §
GANELLE LEATRICE CLARK                       §       124TH JUDICIAL DISTRICT

                                DESIGNATION OF RECORD

TO THE HONORABLE COURT:

       COMES NOW GANELLE LEATRICE CLARK, Defendant in this case, and pursuant to

Tex. R. App. Pro. § 34.5(b), designates the following portions of the Clerk’s Record for appeal:

       The items listed in Tex. R. App. Pr. § 34.5(a).

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that the

District Clerk forward the aforementioned materials to the Sixth Court of Appeals in Texarkana.

                                             Respectfully submitted,

                                             THE LAW OFFICE OF JONATHAN WHARTON
                                             P.O. Box 3585
                                             Longview, TX 75606
                                             Tel. (430) 558-0053
                                             Fax (903) 900-4727
                                             E-mail: jonwhartonlaw@gmail.com

                                             BY:     /s/ Jonathan Wharton
                                                     JONATHAN WHARTON
                                                     STATE BAR NO. 24075764
                                                     ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was served on the
District Attorney’s Office of Gregg County, counsel for appellee, on this the ____     20 day of
  June
___________, 2016.
                                                         /s/ Jonathan Wharton
                                                         JONATHAN WHARTON